United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF TREASURY, U.S. MINT,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2259
Issued: May 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decisions dated February 26 and March 24, 2008. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained a right shoulder condition in the performance of duty; and (2) whether the Office
properly refused to reopen appellant’s case for reconsideration of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On October 31, 2007 appellant, a 56-year-old program assistant, filed an occupational
disease claim for benefits, alleging that she developed a right shoulder condition causally related to
factors of her employment. She asserted that her keyboard was not moved under her desk, causing
pain in her right arm and right shoulder.

In a Form CA-17 report dated October 31, 2007, Dr. Norman L. Cheung, Board-certified in
orthopedic surgery and appellant’s treating physician, diagnosed right shoulder tendinitis and
outlined restrictions on lifting, carrying, sitting, standing, walking, simple grasping and activities
requiring fine manipulation, including keyboarding.
By letter dated November 16, 2007, the Office advised appellant that it required additional
information to determine whether she was eligible for compensation benefits. It asked her to
submit a comprehensive medical report from her treating physician describing her symptoms and
the medical reasons for her condition and an opinion as to whether her claimed condition was
causally related to her federal employment. The Office requested that appellant submit the
additional evidence within 30 days.
In a report received by the Office on November 16, 2007, Dr. Cheung diagnosed right
shoulder impingement syndrome and right shoulder tendinitis.
The employing establishment controverted appellant’s claim. In a November 20, 2007
statement, it noted that appellant sustained serious cervical and lumbar injuries in a 1993 car
accident, she also hurt her shoulder while at the Naval Air Station in 1992. The employing
establishment noted that appellant alleged that she sustained her current condition because the
keyboard was not under her desk and caused pain to her arm and shoulder. It asserted that
appellant has not submitted factual evidence to support how 10 days of using a keyboard on top of
a desk, versus under a desk, would cause shoulder impingement. The employing establishment
stated that, with regard to the causal relationship of her conditions to her work, appellant’s own
physician noted that her conditions were not work related. It asserted that appellant’s problems are
degenerative in nature and that she has failed to submit sufficient evidence to support that her
work-related activities are aggravating her preexisting conditions.
In a report dated November 20, 2007, Dr. Cheung stated that appellant had been
experiencing work-related right shoulder and left thumb pain. He noted that her right shoulder
appeared normal on examination. Dr. Cheung also diagnosed chronic low back pain.
In a December 4, 2007 report, Dr. Cheung noted appellant’s complaints of her right
shoulder pain, which she attributed to being transferred to a new position in July 2006 in which
the keyboard position was too high for her. He stated that he gave her an injection to ameliorate
her right shoulder pain.
By decision dated February 26, 2008, the Office denied appellant’s claim finding that she
failed to submit medical evidence sufficient to establish that she sustained the claimed right arm
and right shoulder conditions in the performance of duty.
On February 26, 2008 appellant requested reconsideration. The Office did not receive any
additional evidence from her.
By decision dated March 24, 2008, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and, must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed cervical condition and her federal
employment. This burden includes providing medical evidence from a physician who concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

ANALYSIS -- ISSUE 1
Appellant alleged that she sustained injury as a result of using a keyboard at work which
was placed on a desk, rather than below the desk. The employing establishment has
acknowledged that for a period of at least 10 days appellant did use a keyboard on her desk. The
Board finds however that appellant has failed to submit any medical evidence containing a
rationalized, probative report which relates her claimed right shoulder condition to factors of her
employment. For this reason, appellant has not discharged her burden of proof to establish her
claim that this condition was sustained in the performance of duty.
Appellant submitted reports from Dr. Cheung, but none of the reports he submitted
provided a probative, rationalized medical opinion that the claimed right shoulder condition was
causally related to employment factors.
Dr. Cheung advised in his October 31 and
November 16, 2008 reports that appellant had right shoulder tendinitis and right shoulder
impingement syndrome. In his December 4, 2007 report, he noted appellant’s belief that her
right shoulder pain was caused by typing at a keyboard which was positioned at an
uncomfortably high level. However, the reports from Dr. Cheung did not contain a probative,
rationalized medical opinion that the claimed right shoulder condition was causally related to
employment factors. His opinion is of limited probative value as it does not contain any medical
rationale explaining how or why appellant’s claimed right shoulder condition was currently
affected by or related to factors of employment.6 The weight of medical opinion is determined
by the opportunity for and thoroughness of examination, the accuracy and completeness of
physician’s knowledge of the facts of the case, the medical history provided the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.7 Dr. Cheung
did not sufficiently describe appellant’s job duties or explain the medical process through which
such duties would have been competent to cause the claimed condition. His reports, the only
evidence appellant submitted in support of her claim, did not constitute sufficient medical
evidence to establish that her claimed right shoulder condition was causally related to her
employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that her condition was caused, precipitated or aggravated by her employment sufficient
to establish causal relationship.8 Causal relationship must be established by rationalized medical
opinion evidence and appellant failed to submit such evidence.
The Office advised appellant of the evidence required to establish her claim, however,
she failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed right shoulder condition was causally related to her employment.
The Board therefore affirms the Office’s February 26, 2008 decision denying benefits for her
claimed right shoulder condition.
6

William C. Thomas, 45 ECAB 591 (1994).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

8

Id.

4

LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.9 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.10
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law, she has not advanced a relevant legal argument not previously
considered by it and she has not submitted relevant and pertinent evidence not previously
considered by the Office. Her reconsideration request failed to show that it erroneously applied
or interpreted a point of law nor did it advance a point of law or fact not previously considered
by the Office. The Office did not abuse its discretion in refusing to reopen appellant’s claim for
a review on the merits.11
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
right shoulder condition was sustained in the performance of duty. The Board finds that the
Office properly refused to reopen appellant’s case for reconsideration on the merits of her claim
under 5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

10

Howard A. Williams, 45 ECAB 853 (1994).

11

The Office received a number of documents pertaining to appellant’s claim following the March 24, 2008
decision. The Board may only review evidence which was before it at the time of its final decision.
20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the March 24 and February 26, 2008 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: May 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

